KRUEGER, Judge.
The conviction is for robbery with firearms, The punishment assessed is confinement in the state penitentiary for a period of nine years.
Since the filing of the record in this court, the appellant has presented a written motion, duly verified, stating that he no longer desires to prosecute the appeal and requesting that the same be dismissed. The motion is granted and the appeal is ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.